      Case 2:19-cv-14671-CJB-JVM Document 52 Filed 04/16/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


   LELA LOGAN, Individually                              CIVIL ACTION
   and on behalf of her minor child
   L.L.

   VERSUS                                                19-14671

   NEW ORLEANS POLICE                                    SECTION: “J” (1)
   DEPARTMENT, ET AL.



                               ORDER & REASONS

      Before the Court are a Motion to Dismiss for Lack of Subject Matter

Jurisdiction (Rec. Doc. 43) filed by Defendant Morris Jeff Community School

(“Morris Jeff”) and an opposition thereto (Rec. Doc. 49) filed by Plaintiff Lela Logan.

Having considered the motion and legal memoranda, the record, and the applicable

law, the Court finds that the motion should be GRANTED.

                 FACTS AND PROCEDURAL BACKGROUND

      Lela Logan’s son, L.L., is a minor who was diagnosed with disruptive mood

dysregulation disorder, attention deficit hyperactivity disorder, impulse disorder,

oppositional defiant disorder, and kleptomania at a young age. L.L. began attending

Morris Jeff as a sophomore in 2018 and quickly began receiving discipline for

behavioral infractions; in August 2018, he received a three-day out-of-school

suspension. On October 1, 2018, Plaintiff requested an Individual Education Program

(“IEP”) evaluation for L.L.’s mental health and behavioral issues. The school

implemented temporary support measures to assist L.L. until a full IEP could be
      Case 2:19-cv-14671-CJB-JVM Document 52 Filed 04/16/21 Page 2 of 9




developed, which the school completed on November 9, 2018. As part of his IEP, a

Behavioral Intervention Plan (“BIP”) was developed to determine problem-solving

strategies to address L.L.’s behavioral issues. Despite these measures, L.L. received

five additional one-day suspensions during October and November 2018 for several

other behavior-related incidents at the school.

      On December 19, 2018, officials at Morris Jeff discovered that L.L. had taken

a Christmas gift from an administrator’s desk and hidden it in a bathroom. L.L. was

removed from his classroom and brought to the school’s intervention room, at which

point he became upset, started yelling, and ran out into the school. A school security

officer physically restrained L.L. and placed him in the library, where he began

throwing books, chairs, and other items.

      Morris Jeff contacted the police to assist school officials in dealing with L.L.

and called Plaintiff to inform her about the ongoing incident. When Officer Karl

Marshall of the New Orleans Police Department entered the library, he placed L.L.

in handcuffs and escorted him out of the school. On the way out, L.L. cursed at the

school’s principal and spat in her face. When Plaintiff arrived and attempted to calm

her son, Officer Marshall asked her to step back and L.L. spat in his face. Finally,

while putting L.L. into the back of the police car, L.L. again spat in Officer Marshall’s

face, and Officer Marshall allegedly responded by striking L.L. Following the

incident, L.L. was taken to the hospital and later admitted for ten months for

behavioral health treatment. Plaintiff officially unenrolled L.L. from Morris Jeff in

January 2019.




                                           2
      Case 2:19-cv-14671-CJB-JVM Document 52 Filed 04/16/21 Page 3 of 9




      Plaintiff filed suit against Morris Jeff on April 1, 2020 to recover damages

available under section 504 of the Rehabilitation Act and the Americans with

Disabilities Act (“ADA”), for negligent implementation of the BIP, and for breach of

the IEP contract. The Court dismissed Plaintiff’s claims against Officer Marshall,

New Orleans Police Superintendent Shaun Ferguson, and the City of New Orleans,

finding that Officer Marshall was entitled to qualified immunity and that Plaintiff

failed to state a claim for municipal liability. Morris Jeff then filed the instant motion

to dismiss, which is before the Court on the briefs without oral argument.

                                 LEGAL STANDARD

      In deciding a motion to dismiss for lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1), “the district court is ‘free to weigh the

evidence and resolve factual disputes in order to satisfy itself that it has the power to

hear the case.’” Krim v. pcOrder.com, Inc., 402 F.3d 489, 494 (5th Cir. 2005). The

party asserting jurisdiction must carry the burden of proof for a Rule 12(b)(1) motion

to dismiss. Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 762 (5th Cir.

2011). The standard of review for a motion to dismiss under Rule 12(b)(1) is the same

as that for a motion to dismiss pursuant to Rule 12(b)(6). United States v. City of New

Orleans, No. 02-3618, 2003 WL 22208578, at *1 (E.D. La. Sept. 19, 2003). If a court

lacks subject matter jurisdiction, it should dismiss without prejudice. In re Great

Lakes Dredge & Dock Co., 624 F.3d 201, 209 (5th Cir. 2010). When “a Rule 12(b)(1)

motion is filed in conjunction with other Rule 12 motions, the court should consider




                                            3
      Case 2:19-cv-14671-CJB-JVM Document 52 Filed 04/16/21 Page 4 of 9




the Rule 12(b)(1) jurisdictional attack before addressing any attack on the merits.”

Id. (internal quotation marks and citation omitted).

      To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead sufficient

facts to “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A claim is facially plausible when the plaintiff pleads facts that allow the court to

“draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. The factual allegations in the complaint “must be enough to raise a right

to relief above the speculative level.” Twombly, 550 U.S. at 555. “[D]etailed factual

allegations” are not required, but the pleading must present “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678.

The court must accept all well-pleaded facts as true and must draw all reasonable

inferences in favor of the plaintiff. Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232

(5th Cir. 2009). However, “‘conclusory allegations or legal conclusions masquerading

as factual conclusions will not suffice to prevent a motion to dismiss.’” Beavers v.

Metro. Life Ins. Co., 566 F.3d 436, 439 (5th Cir. 2009) (citation omitted).

                                    DISCUSSION

      I.     RELEVANT LAW

      The Individuals with Disabilities Education Act (“IDEA”) offers federal

funding to states conditioned on the provision of a “free appropriate public education”

(“FAPE”) to all children with certain disabilities. 20 U.S.C. § 1412. A FAPE is defined

by the statute as “special education and related services.” Id. § 1401(9). Parents who




                                            4
      Case 2:19-cv-14671-CJB-JVM Document 52 Filed 04/16/21 Page 5 of 9




are unhappy with the education provided to their child are required to exhaust the

IDEA’s administrative process before taking their grievances to federal court. Id.

§ 1415(i)(2)(A). This process includes the opportunity to file a complaint triggering a

preliminary hearing, § 1415(b)(6), followed by a due process hearing conducted by a

neutral hearing officer, § 1415(f), and the option of mediation at state expense,

§§ 1415(e)(1), (2)(D).

       This exhaustion requirement is not limited only to IDEA claims: “[B]efore the

filing of a civil action under such laws [as the Americans with Disabilities Act (“ADA”)

and Rehabilitation Act] seeking relief that is also available under [the IDEA], the

[IDEA’s administrative procedures] shall be exhausted to the same extent as would

be required had the action been brought under [the IDEA].” § 1415(l). Put another

way, a party is free to pursue claims apart from the IDEA, but they must exhaust the

IDEA’s remedial process for any such claims that include relief the IDEA can provide.

See McMillen v. New Caney Indep. Sch. Dist., 939 F.3d 640, 644 (5th Cir. 2019) (“[A]

plaintiff may invoke any federal law to support a disabled student's claim for an

adequate education; the plaintiff just must first exhaust under the IDEA.”). The

availability of such relief turns on whether a FAPE is at issue. See Fry v. Napoleon

Cmty. Sch., 137 S. Ct. 743, 753 (2017) (“The only relief that an IDEA officer can give—

hence the thing a plaintiff must seek in order to trigger § 1415(l)’s exhaustion rule—

is relief for the denial of a FAPE.”).




                                           5
      Case 2:19-cv-14671-CJB-JVM Document 52 Filed 04/16/21 Page 6 of 9




      II.    ANALYSIS

      To determine whether a claim arises out of the denial of a FAPE, courts must

determine whether “the gravamen of a complaint seeks redress for a school's failure

to provide a FAPE, even if not phrased or framed in precisely that way.” Fry, 137 S.

Ct. at 755. Although courts should ignore “attempts at artful pleading” by focusing

on the “substance” of the complaint rather than mere “labels,” id., courts should use

“the ‘plaintiff's own claims,’ as he controls the complaint and the attendant relief

sought,” Heston ex rel. A.H. v. Austin Indep. Sch. Dist., 816 F. App’x 977, 981 (5th Cir.

2020) (per curiam) (quoting Fry, 137 S. Ct. at 755). In Fry, the Supreme Court

suggested two “hypothetical questions” that confirm that the gravamen of the

complaint concerns a FAPE. First, “could the plaintiff have brought essentially the

same claim if the alleged conduct had occurred at a public facility that was not a

school—say, a public theater or library? And second, could an adult at the school—

say, an employee or visitor—have pressed essentially the same grievance?” Fry, 137

S. Ct. at 756.

      In Heston, the Fifth Circuit had to determine whether the plaintiffs’ claim

arising from the allegedly inadequate training of the support staff assigned to assist

their child during the school day primarily dealt with the denial of a FAPE. 816 F.

App’x at 979-80. The plaintiffs’ child had been diagnosed with autism, ADHD, and

bipolar disorder and had an IEP provided by his school that included support staff to

accompany and assist him throughout the day. Id. at 979. Despite the plaintiffs

repeatedly requesting a new special education aide, the school refused until the




                                           6
      Case 2:19-cv-14671-CJB-JVM Document 52 Filed 04/16/21 Page 7 of 9




child’s aide responded to an emotional breakdown by throwing a trash can at the

child, causing significant physical injuries. Id. Initially, the plaintiffs sought relief

through a due process hearing under the IDEA, which culminated in a settlement

where the school would pay for tuition at a nearby private school and the plaintiffs

would drop any complaints related to the IDEA. Id. at 979-980. After the settlement,

the plaintiffs filed a complaint raising ADA and Rehabilitation Act claims, which the

district court dismissed, finding that the claims related to the child’s educational

needs and therefore required exhaustion of the IDEA’s administrative procedures. Id.

at 980.

      Because the claims derived from the school’s failure to provide a FAPE, the

court affirmed the district court’s dismissal. Id. at 981-982. The plaintiffs’ complaint

focused on the school’s failure to properly train and supervise the special education

aide, which was the focal point of the IEP developed by the school. Id. The court

applied the hypothetical questions from Fry and concluded that the plaintiffs would

not be able to bring the same claims had the same incident occurred in another public

place because “those facilities are not required to accommodate a learning disability

by providing a trained and supervised aide.” Id. at 982. The court also concluded that

an adult present at the school would not have a claim under the ADA or

Rehabilitation Act for the same reason. Id. Accordingly, the court held that the claims

arose from the denial of a FAPE and affirmed the District Court’s dismissal for lack

of subject matter jurisdiction.




                                           7
          Case 2:19-cv-14671-CJB-JVM Document 52 Filed 04/16/21 Page 8 of 9




          Here, Plaintiff’s claims against Morris Jeff all derive from the school removing

L.L. from the learning environment or from not following through with the BIP. In

Plaintiff’s       Second      Supplemental   and Amended   Complaint,    the   ADA    and

Rehabilitation Act claims focus on the fact that Morris Jeff “excluded L.L. from the

academic environment because of his disability.”1 Specifically, Plaintiff’s contention

that “L.L. was excluded from the academic environment [for] over ten (10) days by

Morris Jeff”2 alleges a violation of the IDEA’s Ten Day Rule. See 20 U.S.C.

§ 1415(k)(1)(B). Because L.L.’s removal from the school is essentially the denial of a

FAPE, these claims are subject to the IDEA’s exhaustion requirement.

          The remaining claims concern Morris Jeff’s failure to implement a BIP under

both negligence and breach of contract theories. However, the BIP is a part of L.L.’s

IEP, which is “the ‘primary vehicle’ for providing each child with [a] FAPE.” Fry, 137

S. Ct. at 749 (quoting Honig v. Doe, 484 U.S. 305, 311 (1988)). Therefore, these claims

were also subject to exhaustion.

          Finally, the two hypothetical questions from Fry favor the dismissal of

Plaintiff’s claims. If L.L. had been removed from a public library or theater, Plaintiff

would not have a claim because those institutions are not required to provide patrons

with behavioral exceptionalities with a BIP. An adult visitor would have no claim

under the ADA or the Rehabilitation Act for the same reason. See Heston, 816 F.

App’x at 981. (“A.H. would have no claim for failure to accommodate in a public

theater or library because those facilities are not required to accommodate a learning


1   (Rec. Doc. 29, at 6-7).
2   Id. at 7.


                                                8
      Case 2:19-cv-14671-CJB-JVM Document 52 Filed 04/16/21 Page 9 of 9




disability by providing a trained and supervised aide. An adult visitor would have no

claim under the ADA or Rehabilitation Act for the same reason”). Accordingly, the

gravamen of Plaintiff’s claims against Morris Jeff involve the denial of a FAPE, and

Plaintiff was required to exhaust the administrative procedures available under the

IDEA before seeking relief in this Court.

                                  CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Morris Jeff’s Motion to Dismiss for Lack of

Subject Matter Jurisdiction (Rec. Doc. 43) is GRANTED, and Plaintiff’s claims

against Morris Jeff are DISMISSED WITHOUT PREJUDICE.

      New Orleans, Louisiana, this 15th day of April, 2021.




                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE




                                            9
